        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA




CLEAN AIR COUNCIL,                               Case No. 2:17-cv-04977-PD
    et al.,

                    Plaintiffs,

       v.

UNITED STATES OF AMERICA,
    et al.,

                    Defendants.



       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO
    REOPEN DISCOVERY FOR PURPOSES OF DEPOSING FORMER
            SECRETARY OF STATE REX TILLERSON


      After Defendants filed a motion to dismiss this suit in its entirety, this Court

stayed all discovery against the backdrop of Plaintiffs’ wholly improper discovery

demands. Even though there has been no decision on Defendants’ Motion to

Dismiss, Plaintiffs now seek to pick up where they left off before the Court entered

the stay. They ask the Court to reopen discovery so they can depose the former

                                             1
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 2 of 12



Secretary of the Department of State, Rex Tillerson, while his memory of “relevant

events” is still fresh. Plaintiffs also indicate that want to depose two other former

cabinet-level officials: EPA Administrator Scott Pruitt and Secretary of the

Department of the Interior, Ryan Zinke. Plaintiffs leave little doubt that they

intend to pursue broad and unnecessarily disruptive discovery if given leave to do

so.

      This Court should not give Plaintiffs leave to engage in unbridled discovery,

and it should deny Plaintiffs’ motion for at least three reasons. First, the Court

properly exercised its discretion when it entered the stay. Defendants’ motion to

dismiss will likely result in the dismissal of this case, rendering discovery

unnecessary. Moreover, Plaintiffs have not asserted a valid cause of action,

because they have not complied with the requirements of the Administrative

Procedure Act (“APA”), which Congress established as the exclusive mechanism

for challenges to agency action and inaction of the kind that underlies Plaintiffs’

claims. Importantly, the APA generally precludes discovery. Second, Plaintiffs

may not depose a cabinet-level official — even one that is no longer in office —

absent a showing of extraordinary circumstances. Plaintiffs have made no such

showing, further undercutting any claim that this Court should lift the stay. Third,

Plaintiffs propose to depose more high-ranking officials, portending an expansive

and highly contentious discovery process. This Court should not expend its


                                              2
           Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 3 of 12



resources — or that of the parties — until it assures itself of its jurisdiction. To this

end, defendants also respectfully request that this Court resolve their motion to

dismiss.

                                  BACKGROUND

      On March 29, 2018, Defendants moved to dismiss this suit. ECF No. 18.

Defendants argued, among other things, that this Court lacked jurisdiction to

entertain Plaintiffs’ omnibus challenge to actions and inaction by the federal

government concerning climate change but, even if jurisdiction did lie, the

Administrative Procedure Act (“APA”) was the sole vehicle under which this suit

could proceed. Id. Defendants concurrently moved to reset the pretrial conference.

ECF No. 19. On April 10, 2018, after Defendants informed Plaintiffs that

discovery was improper in this case, Plaintiffs filed a letter with the Court

complaining of Defendants’ failure to participate in discovery. ECF No. 24. On

April 12, 2018, this Court stayed discovery pending further order of the Court.

ECF No. 25. On December 24, Plaintiffs moved to reopen discovery to depose

Secretary Tillerson on the ground that he possesses “relevant” information and that

a deposition should be allowed while his recollection “of relevant events is fresh in

his memory.” Pls.’ Mot. 2, ECF No. 44. Plaintiffs further noted that they wanted

to depose Administrator Pruitt and Secretary Zinke. Id. at 3.




                                               3
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 4 of 12




                                   ARGUMENT

      Plaintiffs’ Motion to Reopen Discovery is improper on three grounds.

      First, this Court properly exercised its discretion when it stayed discovery

while Defendants’ Motion to Dismiss is pending because that motion raises

threshold jurisdictional issues that should be adjudicated before any discovery

occurs. See In re Orthopedic Bone Screw Prod. Liab. Litig., 264 F.3d 344, 365 (3d

Cir. 2001) (finding that the decision of whether to stay discovery while a motion to

dismiss is pending is within the district court’s discretion); Mann v. Brenner, 375 F.

App’x 232, 239 (3d Cir. 2010). Plaintiffs do not argue that the Court’s exercise of

its discretion was improper. Rather, Plaintiffs rely on a December 7, 2018

Washington Post article characterizing Secretary Tillerson’s views of President

Trump generally to argue that this Court should lift its stay. Pls.’ Mot. 1-2. The

cited December 7, 2018 Washington Post article neither discusses climate change

nor the alleged “Rollbacks” Plaintiffs challenge in this suit. Rather, Plaintiffs take

a couple of Secretary Tillerson’s quotes out of context and attempt to link them to

their theories about Defendants’ climate change policies. But cherry picking two

phrases from presumably much longer statements from Secretary Tillerson is a

slim reed on which to base a request to depose a former cabinet-level officer. In

short, a newspaper article with dubious relevance provides little justification for




                                              4
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 5 of 12



lifting the stay of discovery and absolutely no credible justification for deposing

Secretary Tillerson.

      The Court’s stay should remain in place because where, as here, a motion to

dismiss could eliminate discovery or even dispose of a case entirely, the balance

presumptively leans towards the stay of discovery. Mann, 375 F. App’x at 239

(noting that “it may be appropriate to stay discovery while evaluating a motion to

dismiss where, if the motion is granted, discovery would be futile.” (internal

citations omitted)); Pfizer Inc. v. Johnson & Johnson, No. 17-CV-4180, 2018 WL

1071932, at *1 (E.D. Pa. Feb. 27, 2018) (finding the balance leaned towards

staying discovery where a motion to dismiss could dispose of the case); 19th St.

Baptist Church v. St. Peters Episcopal Church, 190 F.R.D 345, 349 (E.D. Pa. 2000)

(same). Defendants seek dismissal of this action on several grounds —any of

which would dispose of this case and obviate the need for discovery. This alone

justifies the Court’s entry of the stay. See Mann, 375 F. App’x at 239; Brown v.

Fisher, No. 3:CV-14-1305, 2015 WL 1967265, at *1 (M.D. Pa. Apr. 30, 2015).

      Moreover, Defendants specifically seek dismissal because Plaintiffs have not

asserted a valid cause of action, because they have not complied with the

requirements of the APA, which Congress established as the sole mechanism for

challenges to agency action and inaction of the kind that underlies Plaintiffs’

claims. Because the APA provides the sole mechanism for Plaintiffs to bring their


                                             5
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 6 of 12



claims, “the district court must apply the APA’s standards for the scope of review

and discovery. . . .” NVE Inc. v. Dept. of Health and Human Servs., 436 F.3d 182,

189 (3d Cir. 2006). As the Third Circuit has recognized, “[t]here are no grounds in

the APA to permit discovery.” Id. at 195; see Louisiana Forestry Ass’n v. Solis, 889

F. Supp. 2d 711, 720 n. 7 (E.D. Pa. 2012); American Bankers Ass’n v. National

Credit Union Admin., 513 F. Supp. 2d 190, 200 (M.D. Pa. 2007). Because a

favorable ruling on the Defendants’ argument that the APA is the sole vehicle for

Plaintiffs to assert their claims would also preclude discovery, this too strongly

counsels in favor of this Court staying its hand while Defendants’ motion to

dismiss is pending.

      Plaintiffs nonetheless contend that this Court should lift the stay while

Secretary Tillerson’s memory of the “relevant events” is still “fresh.” Pls.’ Mot. 2.

Plaintiffs do not specify to which “relevant events” they are referring; nor do they

provide any basis for their premise that Secretary Tillerson’s memory could fade

during the time it will take for this Court to adjudicate Defendants’ Motion to

Dismiss.1 Plaintiffs thus offer this Court no more than mere speculation to justify

lifting the stay. This Court should therefore keep the stay in place.


1Plaintiffs cite a five-factor test articulated by the court in Golden Quality Ice
Cream Co. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 56 (E.D. Pa. 1980) as
providing the framework for determining whether the court should lift the stay.
The Golden Quality court addressed the propriety of lifting a stay of civil
discovery where there was a parallel criminal proceeding. The Golden Quality
                                              6
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 7 of 12



      Second, Plaintiffs’ motion to reopen discovery and depose former Secretary

Tillerson must be denied because litigants may not depose a former cabinet-level

official absent a showing of extraordinary circumstances. Courts generally do not

allow the deposition of a cabinet officer. See United States v. Morgan, 313 U.S.

409, 422 (1941); Simplex Time Recorder Co. v. Sec’y of Labor, 766 F.2d 575, 586

(D.C. Cir. 1985). In that vein, a litigant must demonstrate “extraordinary

circumstances” before they may depose a cabinet level official. See In re United

States, No. 14-5146, 2014 U.S. App. LEXIS 14134, at *2 (D.C. Cir. July 24, 2014)

(per curiam) (granting a writ of mandamus to quash the deposition of the Secretary

of Agriculture absent a showing of “extraordinary circumstances”); In re

McCarthy, 636 Fed. Appx. 142, 143-144 (4th Cir. 2015) (granting a writ of

mandamus to quash the deposition of the EPA Administrator absent a showing of

“extraordinary circumstances”). As part of that proof, Plaintiffs must establish that

the high-ranking official has “unique first-hand knowledge” of the requested

information. See Lederman v. N.Y.C. Dep’t of Parks & Recreation, 731 F.3d 199,

203 (2d Cir. 2013). Where the litigant can obtain the requested information

elsewhere, including from lower-ranking government officials, courts will preclude



court did not purport to articulate a test for lifting a stay generally in civil cases.
Cite standard. As the Third Circuit explained in Mann v. Brenner, the proper focus
of any analysis of the propriety of a stay is whether if the motion to dismiss is
granted, “discovery would be futile.” 375 F. App’x at 239.
                                              7
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 8 of 12



the deposition of a high-ranking government official. See, e.g., In re Cheney, 544

F.3d 311, 314 (D.C. Cir. 2008) (per curiam); In re United States, 197 F.3d 310, 314

(8th Cir. 1999); Tomaszewski v. City of Philadelphia, No. 17-4675, 2018 WL

6590826, at *3-*4 (E.D. Pa. Dec. 14, 2018); Johnson v. Attorney Gen. of the State

of New Jersey, No. 12-4850, 2015 WL 491561, at *3 (D.N.J. Aug. 18, 2015).

Plaintiffs fail to specify the “relevant events” about which Secretary Tillerson has

knowledge, see supra, much less make the required showing of unique first-hand

knowledge.

      Nor may Plaintiffs seek Secretary Tillerson’s deposition simply because he

is no longer at the State Department. The limitations on discovery discussed above

apply equally to former high-ranking government officials. See, e.g., FDIC v.

Galan-Alvarez, No. 1:15-mc-00752(CRC), 2015 WL 5602342, at *4 (D.D.C. Sept.

4, 2015); United States v. Sensient Colors, Inc., 649 F. Supp. 2d 309, 320 (D.N.J.

2009); Willingham v. Ashcroft, 226 F.R.D. 57, 65 (D.D.C. 2005); see also In re

United States, 542 F. App'x 944, 949 (Fed. Cir. 2013) (suggesting that the

requirement would apply in the case of former high-ranking officials). The

concerns about litigants abusing discovery to probe the mental processes of high-

ranking officials and discouraging upstanding individuals from entering public

service apply regardless of whether the official is still in office. FDIC, 2015 WL

5602342, at *4; United States v. Wal-Mart Stores, No. CIV A PJM-01-CV-152,


                                             8
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 9 of 12



2002 WL 562301, at *3-*4 (D.Md. March 29, 2002); see also Buono v. City of

Newark, 249 F.R.D. 469, 470 n.2 (D.N.J. 2008). Thus, Plaintiffs’ request that this

Court lift the stay to allow discovery to which they have no legal entitlement is

presumptively invalid and should therefore be denied.

      Finally, the motion should be denied because allowing the requested

discovery would impose an undue burden on the United States. As explained

above, Plaintiffs do not seek run-of-the mill discovery but rather move to depose

several-high ranking officials. In addition to Secretary Tillerson, Plaintiffs indicate

that they want to depose two other former cabinet-level officers: former EPA

Administrator, Scott Pruitt and former Secretary of the Department of the Interior,

Ryan Zinke. Plaintiffs note that these former officials “possess critical information

from their time leading the Defendant agencies.” Pls.’ Mot. 3. Although they are

unclear as to the precise “critical information” Secretary Zinke and Administrator

Pruitt allegedly possess, Plaintiffs are clear in their intentions: they want to probe

the energy-related decisions of the current Administration. This is an abuse of the

discovery process. See Morgan, 313 U.S. at 422; see also Nat’l Labor Relations

Board v. Baldwin Locomotive Wokrs, 128 F.3d 39, 47 (3d Cir. 1942) (cautioning

against “prob[ing] the mental processes of an administrative officer” in

adjudicating a decision). Plaintiffs’ proposed depositions of former high-ranking

officials would most certainly lead to protracted motion practice on the propriety of


                                              9
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 10 of 12



such depositions. The inevitable briefing on whether these depositions may take

place would be unnecessary should the Court grant the Defendants’ Motion to

Dismiss on jurisdictional grounds, or for failure to invoke the private right of

action in the APA and conform to the APA’s procedural requirements. For this

reason, Defendants also respectfully request that this Court resolve their motion to

dismiss.

      Against the backdrop of their request to depose three high-ranking officials,

Plaintiffs do not offer any particularized showing of harm because of the stay. At

most, Plaintiffs make the unsupported assertion that they are “more vulnerable” to

the impacts of climate change because of certain unspecified acts of Defendants.

Pls.’ Mot. 2. But this bare allegation about Plaintiffs’ vulnerability to impacts fails

to connect the time-limited stay imposed by the Court with any concrete time-

sensitive harm to Plaintiffs that would warrant lifting the stay. Pfizer Inc., 2018

WL 1071932, at *2 (noting “the absence of a particularized harm” to plaintiffs

weighed in favor of a stay). Plaintiffs should therefore await the Court’s decision

on the Defendants’ Motion to Dismiss before seeking discovery.

                                   CONCLUSION

      Plaintiffs have not shown—and presumably cannot show—that this Court’s

stay of discovery was in error or that circumstances have so changed as to warrant




                                              10
        Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 11 of 12



lifting the stay. This Court should deny Plaintiffs’ motion to lift the stay and

reopen discovery.


             Respectfully submitted this 7th day of January, 2019.


                                 JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General
                                 Environment & Natural Resources Division
                                 U.S. Department of Justice

                                 /S/ Marissa Piropato
                                 MARISSA A. PIROPATO
                                 Trial Attorney, Massachusetts Bar No. 651630
                                 SEAN C. DUFFY
                                 Trial Attorney, New York Bar No. 651630
                                 CLARE BORONOW
                                 Trial Attorney, Maryland Bar
                                 U.S. Department of Justice
                                 Environment & Natural Resources Division
                                 Natural Resources Section
                                 Ben Franklin Station, P.O. Box 7611
                                 Washington, D.C. 20044-7611
                                 Tel ǀ (202) 305-0470
                                 Fax ǀ (203) 305-0506




                                             11
       Case 2:17-cv-04977-PD Document 46 Filed 01/07/19 Page 12 of 12




                              CERTIFICATE OF SERVICE
      I, Marissa Piropato, hereby certify that, on January 7, 2019, I caused the

foregoing to be served upon counsel of record through the Court’s electronic

service system.




      Dated: January 7, 2019 /s/Marissa Piropato
                             Marissa Piropato




                                            12
